--------------------------------------------------------------------------------

EXHIBIT 10.37


AMENDMENT NO. 2 TO
ASSET PURCHASE AGREEMENT


This Amendment No. 2 (this “Amendment”) to that certain Asset Purchase
Agreement, dated November 17, 2015, as amended by Amendment No. l thereto, dated
December 1, 2015 (the “Purchase Agreement”), by and among PCM Sales, Inc., a
California corporation (successor by merger to Intelligent IT, Inc., a Delaware
corporation) (“U.S. Purchaser”), Acrodex Inc., an Alberta corporation (“Canadian
Purchaser” and, together with U.S. Purchaser, “Purchaser”), PCM, Inc., a
Delaware corporation and the ultimate parent of Purchaser (“PCM”), Systemax
Inc., a Delaware corporation (“Systemax”), and TigerDirect, Inc., a Florida
corporation, TigerDirect CA, Inc., a corporation organized under the laws of
Ontario, Canada, Global Gov/Ed Solutions, Inc., a Delaware corporation, Infotel
Distributors Inc., a Delaware corporation, Tek Serv Inc., a Delaware
corporation, Global Computer Supplies, Inc., a New York corporation, SYX
Distribution Inc., a Delaware corporation, SYX Services Inc., a Delaware
corporation, SYX North American Tech Holdings, LLC, a Delaware limited liability
company, Software Licensing Center, Inc., a Florida corporation, and Pocahontas
Corp., a Delaware corporation (individually a “Seller” and collectively
“Sellers”) is made and entered into as of January 21, 2016 by and among
Purchaser, PCM, Systemax and Sellers. Capitalized terms used but not defined in
this Amendment shall have the meaning ascribed to such terms in the Purchase
Agreement or in the “Side Letter” (defined below), as applicable.


1.             Reference is made to Section 8.14 of the Purchase Agreement and
to the Side Letter among the parties dated December 1, 2015 entered into in
connection with the Purchase Agreement, (the “Side Letter”). The parties hereby
acknowledge that Systemax has made available the information referenced in
Section 8.14 of the APA and has allowed a representative of PCM to view the
information. The parties further agree that Systemax and Sellers are relieved,
effective as of December 1, 2015, of any obligation to, and Systemax and Sellers
shall not at any time, purge the Consumer Customers from the production Source
Databases.


2.             Pursuant to paragraph 5 of the Side Letter, Purchaser hereby
exercises its option to acquire the acquire the Optioned Customer Data, provided
that the Option exercise price shall be $399,999, and paragraph 5 of the Side
Letter is hereby accordingly amended to replace the number “$500,000” with the
number “$399,999”. Sellers hereby acknowledge receipt of the $399,999 Option
exercise price, and Purchaser hereby acknowledges receipt of the Optioned
Customer Data.


3.             Except as specifically amended hereby, the Purchase Agreement and
Side Letter shall remain in full force and effect as originally constituted.


4.             This Amendment embodies the entire understanding between the
parties with respect to the subject matter hereof and can be modified only by a
written instrument executed by all parties.


5.             This Amendment shall be subject to the miscellaneous provisions
contained in Article 11 of the Purchase Agreement, which are hereby incorporated
by reference herein, mutatis mutandis.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Asset
Purchase Agreement to be executed effective as of the date first written above.
 
PCM SALES, INC.
 
PCM, INC.
             
By:
/s/ Stephen Moss
 
By:
/s/ Frank Khulusi
 
Name:
Stephen Moss
 
Name:
Frank Khulusi
 
Title:
President
 
Title:
Chief Executive Officer
             
ACRODEX INC.
 
SYSTEMAX INC.
             
By:
/s/ Simon Abuyounes
 
By:
/s/ Larry Reinhold
 
Name:
Simon Abuyounes
 
Name:
Larry Reinhold
 
Title:
Treasurer
 
Title:
Chief Financial Officer
             
TIGERDIRECT, INC.
 
TEK SERV INC.
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
TIGERDIRECT CA, INC.
 
GLOBAL COMPUTER SUPPLIES, INC.
         
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
GLOBAL GOV/ED SOLUTIONS, INC.
 
SYX DISTRIBUTION INC.
         
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
INFOTEL DISTRIBUTORS INC.
 
SYX NORTH AMERICAN TECH HOLDINGS, LLC
         
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
SYX SERVICES INC.
 
SOFTWARE LICENSING CENTER, INC.
         
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
POCAHONTAS CORP.
                   
By:
/s/ Larry Reinhold
       
Name:
Larry Reinhold
       
Title:
President
       

 
 

--------------------------------------------------------------------------------